Citation Nr: 1535625	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  09-45 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder of the hands and fingers.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

In his November 2009 appeal, VA Form 9, the Veteran requested a hearing at a local VA office before a member of the Board.  

In July 2010, the RO informed the Veteran of his options for various types of hearings.  That information was sent to the Veteran at 4085 CR 4701, TROUP, TX 75789.  The RO noted that if it did not hear from the Veteran, his name would remain on the list of persons wishing to have a Travel Board hearing and his hearing would be scheduled at the earliest possible date.  

In a Deferred Rating Decision (VA Form 21-6789). dated in April 2011, the RO noted that the Veteran had moved to 254 Mystic Shores, Spring Branch, Tx 78070.  

In November 2014, the RO notified the Veteran that his name had been placed on the list of persons wanting to appear at the RO for an in-person hearing before the Board for what was commonly called a Travel Board hearing.  That notice was sent to the Veteran at 4085 CR 4701, TROUP, TEXAS 75789.  In December 2014, the Post Office returned the notice to the Board.  It was noted that the Veteran was not at the indicated address and that the Post Office was unable to forward it to the Veteran.  

In February and March 2015, the Veteran was notified that the hearing was scheduled to be held at the RO on March 24, 2015.  Those notices were also sent to 4085 COUNTY ROAD 4701, TROUP, TEXAS 75789, and the Post Office, again, returned the mail as undeliverable, unable to forward.  

On March 24, 2015, the Veteran failed to report for his Travel Board hearing.  

In June 2015, the Veteran informed the RO that he had changed his address to 254 MYSTIC SHORES BLV, SPRING BRANCH, TX  78070.  He stated that he had not reported for his Travel Board hearing, because he had not received notice of the date, time, and location of the hearing.  He requested that an additional hearing be scheduled.  

In light of the foregoing, the case is remanded for the following actions:

The AOJ must schedule the Veteran for a hearing before a Veterans Law Judge from the Board.  A copy of the notice informing the Veteran of the date, time, and location of that hearing must be associated with the claims file.  

Once the hearing has been completed, and if the case is otherwise in order, it must be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


